PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,716,220
Issued: May 6, 2014
Application No. 12/612,613
Filed: 4 Nov 2009
Atty. Dkt. No.: fip2014-P004

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed November 1, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

This patent expired on May 6, 2018 for failure to pay the 3.5-year maintenance fee. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 USC 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee forth in 37 CFR 1.17(m).

The instant petition satisfies the requirements set forth above. The petition fee and 3.5-year and 7.5-year maintenance fees petition fee have been received. A proper statement and adequate explanation of the unintentional delay has been provided.

In view thereof, the maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.
 
Accordingly, the petition is GRANTED.

Telephone inquiries should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions